Citation Nr: 0738634	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-35 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
service-connected compression fracture of L1 with fusion from 
T10 through L4.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
December 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the RO.  

The veteran presented testimony before the Board in October 
2005.  The transcript has been obtained and associated with 
the claims folder.  

The matter was previously before the Board and remanded in 
January 2006 and February 2007.  

The Board notes that a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service connected disabilities was denied in the 
February 2004 rating decision.  The veteran did not appeal 
the decision and it became final.  38 C.F.R. §§ 20.302(a), 
20.1103.  

The veteran has raised a new claim for TDIU.  As this issue 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 
7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  The service-connected compression fracture of L1 with 
fusion T10 through L4 disability picture is not shown to have 
been productive of: unfavorable ankylosis of the entire 
spine; pain that causes additional functional loss on 
repetitive use; associated documented neurologic 
abnormalities; or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
50 percent for the service-connected compression fracture of 
L1 with fusion T10 through L4 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.71a including Diagnostic Codes 5235-5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In this case, in a November 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claim.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in May 2006 
and June 2007.  The case was last readjudicated in a June 
2007 Supplemental Statement of the Case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, lay statements, and VA examination 
reports.  The veteran presented testimony before the Board in 
October 2005. The transcript has been obtained and associated 
with the claims folder.  

Additional treatment records from Low Country Orthopaedics 
and July 2007 statements from the veteran and his brother 
were submitted after the June 2007 SSOC was issued.  The 
veteran waived initial RO adjudication of the newly submitted 
evidence.  As such, remand for preparation of an SSOC is not 
necessary.  38 C.F.R. § 20.1304(c).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  

Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  


Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997) and DeLuca, 8 Vet. App. at 206.  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, to 
include those raised at the October 2005 Board hearing; 
service medical records; post-service VA and private 
outpatient treatment records; lay statements; and reports of 
VA examination.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran asserts that he is experiencing decreased range 
of motion, chronic pain, swelling, and numbness in his lower 
back and extremities.  

Historically, service connection for compression fracture L1 
with fusion of T10 through L4, retained fixation devices, and 
moderate limitation of motion of the lumbar spine was awarded 
in a July 1992 rating decision.  The RO assigned a 30 percent 
evaluation effective on December 24, 1991, the day following 
separation from active military service.  

In February 1993, a temporary total evaluation based on 
hospitalization and surgery was assigned effective from 
November 1992.  The 30 percent rating was reinstated as of 
January 1993.  In May 1993, the RO issued an additional 
rating decision and changed the evaluation to 50 percent 
disabling as of January 1993.  

The veteran filed his increased rating claim in October 2003.  
In February 2004, the RO continued the 50 percent disabling 
rating for the service-connected compression fracture L1 with 
fusion of T10 through L4.  The veteran disagreed with the 50 
percent evaluation and initiated the instant appeal.  

At the outset, the Board notes the veteran maintains that the 
RO has used the incorrect diagnostic criteria for rating his 
service-connected disability and should have used the 
criteria that had been in effect since the original grant of 
service connection.  

On September 23, 2002, and once again on September 26, 2003, 
there became effective new regulations for the evaluation of 
service-connected disabilities of the spine.  The veteran 
filed his increased rating claim in October 2003 and thus, 
the diagnostic criteria that have been in effect from 
September 26, 2003, shall apply.  

The veteran's compression fracture L1 with fusion of T10 
through L4 is currently rated as 50 percent disabling under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a.  Under this Formula, a 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 100 percent is assigned 
for unfavorable ankylosis of the entire spine.  Id.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's compression fracture more 
closely approximates the criteria for the currently assigned 
50 percent rating.  38 C.F.R. § 4.7.  

In this regard, upon VA examination in November 2003, the 
veteran denied radiation, numbness or weakness in the legs.  
There was no bowel or bladder incontinence.  The veteran did 
not use a brace.  

The veteran endorsed difficulty standing, walking, or sitting 
for prolonged periods or distances.  He had back pain flares 
three to four times a month, during which he avoided weight 
bearing.  He had physician directed episodes of bed rest 
three to four times a year, for one to two days.  The 
examiner noted the veteran was employed full time.  

An examination of the thoracolumboscaral spine showed range 
of motion as follows: left lateral bending of 30 degrees; 
right lateral bending of 10 degrees with pain; extension of 
15 degrees with pain; and flexion of 50 degrees with pain.  

There was no noted tenderness to palpation or palpable spasm.  
The veteran had no diminution with range of motion on 
repetitive testing.  His straight leg raising was negative, 
bilaterally.  There was normal sensation through the lower 
extremities.  

The radiographic reports dated in May 2004 and June 2004 
showed the disc spaces were preserved.  In January 2003, 
April 2003, and October 2003, while the veteran endorsed back 
pain and spasms, he denied radiating pain.  There were no 
motor or sensation changes.  The veteran denied bowel or 
bladder impairment.  

The Board notes VA treatment records dated in January 2003, 
show the veteran was told to "rest [his] back."  However, 
bed rest was not directed.  The veteran returned to work 
within three days of treatment.  A review of additional 
treatment records dated between 2000 and 2005 do not contain 
evidence of physician-directed bed rest.  

Upon VA examination in December 2005, the veteran reported 
recurrent pain.  He indicated that he was no longer employed 
with the Unites States Postal Service, but with a trucking 
company.  He reported having only occasional radiation into 
the posterior thighs but without paresthesias or weakness.  
There was no pain in the iliac crest, which was a donor site 
for the bone used in the fusion.  

On examination, the veteran had an antalgic posture and gait.  
There was no palpable spasm or tenderness palpating the spine 
musculature.  The veteran had 30 degrees of forward flexion 
with pain beginning at 15 degrees.  The veteran had 10 degree 
of lateral bending in each direction and 20 degrees of 
rotation in each direction.  

Tendon reflexes were normal and equal at the knees and 
ankles.  Lower extremity sensory responses were normal, as 
was motor function.  Straight leg raising produced 
ipsilateral low back pain with elevation of either leg beyond 
about 20 to 30 degrees.  The examiner noted the veteran had 
no incapacitating episodes.  There were no DeLuca findings 
except that activity gradually increased pain and fatigue.  

Upon VA examination in March 2006, the veteran denied bowel 
or bladder incontinence.  He did not use a brace, cane or 
crutch.  He denied physician-directed bed rest in the last 12 
months.  He endorsed pain with numbness in the legs.  

The veteran indicated that he continued to work as a truck 
driver and missed work approximately one to one and half 
weeks per month.  He denied having any flare-ups.  

The examination was negative for palpable spasms.  The spine 
was nontender.  The veteran had right lateral bending of -5 
to 0 degrees, left lateral bending of 5 to 10 degrees, and no 
extension.  Flexion was to 15 degrees.  Right and left 
rotation was 0 to 20 degrees with pain throughout all range 
of motion.  There was normal sensation throughout the lower 
extremities.  There was no evidence of atrophy.  

The veteran had no DeLuca criteria.  In an addendum, the 
examiner found no pain on range of motion or flare-ups on any 
of the above joints, except as stated.  There was no 
additional limitation by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  

A September 2007 entry from Low Country Orthopaedics shows 
the veteran complained of increased back pain, numbness and 
tingling in the left lower extremities, and difficulty 
performing any significant physical activity.  The veteran 
denied bowel or bladder dysfunction.  The provider noted the 
veteran continued to work.  

Inspection of the thoracolumbar spine revealed a mild 
increase in thoracic kyphosis over the mid thoracic region 
with the loss of lumbar lordosis.  While the provider noted 
the veteran had no significant mobility through the fusion 
site and decreased mobility across the lumbosacral junction, 
specific range of motion was not provided.  

The provider noted the veteran had no edema, atrophy, 
deformity or skin changes in the lower extremities.  The 
veteran had deep tendon reflexes 1+ and symmetric at the knee 
and 2+ and symmetric at the ankle.  Sensation was intact 
distally.  Straight leg raising was negative, bilaterally.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, an evaluation in excess of 50 percent is not for 
application in this case, as the evidence does not show 
documented findings consistent with the criteria for a higher 
rating.  There is no objective evidence of unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

The Board has considered functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness; however, there is no evidence that the pain causes 
additional functional loss on repetitive use not contemplated 
by the currently assigned rating for the service-connected 
disability.  

Hence, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) do 
not provide a basis for an increased evaluation.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

There was no evidence of any associated documented neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment.  Thus, a separate rating is not warranted 
for neurological impairment.  38 C.F.R. § 4.71a, Note 1 
(2007).  

Similarly, there has been no evidence of intervertebral disc 
syndrome to warrant a rating based on incapacitating 
episodes.  38 C.F.R. § 4.71a.  Despite the veteran's 
assertions to the contrary, there has been no objective 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months to warrant a 60 
percent evaluation under Diagnostic Code 5243.  Id.  

Note 1 following the criteria for rating intervertebral disc 
syndrome, indicates that an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  

The veteran asserts that he left the post office in search of 
new employment as a result of increased back symptomatology.  
He further indicates that this approximately six month long 
period between employment shows that he was incapacitated by 
the service-connected disability.  

However, as shown hereinabove, an incapacitating episodes 
does not entail a prolonged pursuit of new employment or 
vocational opportunities.  The objective evidence of record 
simply does not contain evidence of physician-directed bed 
rest, especially that of a 6 week duration.  

The Board has considered the clinical manifestations of the 
veteran's compression fracture of L1 with fusion T10 through 
L4 and its effect on earning capacity and ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, other than those noted hereinabove.  

Although the Board acknowledges the veteran's service and 
sacrifice for his country and is sympathetic to the veteran's 
current complaints, the Board must apply the law as it 
exists, and the Board is bound by the laws codified in Title 
38 of the United States Code and Code of Federal Regulations, 
which govern veteran's benefits administered by the Secretary 
of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the 
Board must apply "the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant]'", quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992)).  


Extraschedular Evaluation

The Board also considered referral of this matter for 
extraschedular evaluation.  In Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  



ORDER

An increased evaluation in excess of 50 percent for the 
service-connected compression fracture of L1 with fusion from 
T10 through L4 is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


